74 F.3d 1459
67 Empl. Prac. Dec. P 43,950
Barbara R. SHERIDAN, Appellant,v.E.I. duPONT de NEMOURS AND COMPANY;  Jacques Amblard.
No. 94-7509.
United States Court of Appeals,Third Circuit.
Feb. 28, 1996.

1
Before SLOVITER, Chief Judge, BECKER, MANSMANN, GREENBERG, SCIRICA, COWEN, NYGAARD, ALITO, ROTH, LEWIS, McKEE and SAROKIN, Circuit Judges, and SCHWARZER,* District Judge.

ORDER

2
A majority of the active judges having voted for rehearing in banc in the above appeal, it is


3
ORDERED that the Clerk of this Court vacate the panel's opinion and judgment dated January 31, 1996, and list the above case for rehearing in banc on May 14, 1996.



*
 Hon.  William W Schwarzer, Senior Judge, United States District Court for the Northern District of California, sitting by designation, as to panel rehearing only